171 U.S. 379 (1898)
WHITE
v.
BUTLER.
WHITE
v.
RUCKMAN.
Nos. 540, 541.
Supreme Court of United States.
Argued March 21, 22, 1898.
Decided May 31, 1898.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF WEST VIRGINIA.
Mr. Assistant Attorney General Boyd and Mr. Joseph H. Gaines for appellants.
Mr. Charles J. Faulkner for appellees.
MR. JUSTICE HARLAN delivered the opinion of the court.
Butler, the appellee in the first of the above cases, was a storekeeper of the United States at the Hannis distillery at Martinsburg, West Virginia.
Ruckman, the appellee in the second case, was also a storekeeper at the same distillery.
The bill in each case is substantially like that in White v. Berry, ante, 366, just decided. The relief asked by Butler and Ruckman is the same as that asked by Berry, and the decree rendered in behalf of each was the same as that rendered in Berry's case.
For the reasons stated in the opinion just delivered in White v. Berry, the decree in each of the above cases must be
Reversed, and the causes remanded with directions to dismiss the bills.